     Case 2:19-cv-00445-KWR-KRS Document 111 Filed 12/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO as Next Friend
to DAN LUCERO

              Plaintiff,

v.                                                  No. 2:19-CV-00445 KWR/KRS

CITY OF CLOVIS POLICE DEPARTMENT,
BRENT AGUILAR, and DOUGLAS FORD

              Defendants.

                ORDER VACATING CASE MANAGEMENT DEADLINES

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Vacate Case

Management Deadlines (Doc. 107) due to the default judgment entered against Defendants.

       THE COURT FINDS that it has jurisdiction over the parities and the subject matter

involved herein and that the Motion is well taken and should be granted.

       IT IS THEREFORE ORDERED that the Motion is granted and the dispositive motions

deadline and pretrial order submission deadlines set in the Court’s Order Extending Case

Management Deadlines (Doc. 87) are vacated.




                                            ___________________________________
                                            THE HONORABLE KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
     Case 2:19-cv-00445-KWR-KRS Document 111 Filed 12/29/20 Page 2 of 2




Approved by:

COYTE LAW, P.C.

  /s/ Alyssa D. Quijano
Alyssa D. Quijano
Matthew E. Coyte
3800 Osuna Road NE, Suite 2
Albuquerque, N.M. 87109
 (505) 244-3030
aquijano@coytelaw.com
Attorneys For Plaintiff


Lewis & Brisbois

Approved as to form via email on December 28, 2020
Gregory L. Biehler
Erin Chavez
8801 Horizon Blvd. NE, Suite 300
Albuquerque, NM 87113
(505) 828-3600
Greg.Biehler@lewisbrisbois.com
Attorney for Defendants




                                            2
